The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 29, 2015

                                      No. 04-15-00067-CR

                                     Juan Gabriel GARZA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 293rd Judicial District Court, Zavala County, Texas
                             Trial Court No. 13-06-03428-ZCR
                        Honorable Cynthia L. Muniz, Judge Presiding


                                        ORDER
         Appellant’s third motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on July 22, 2015. No further extensions will be granted.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court